ACCEPTED
                                                                                                  12-14-00357-CV
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                              4/7/2015 3:36:20 PM
                                                                                                     CATHY LUSK
                                                                                                           CLERK

                                       NO. 12-14-00357-CV

                                                                               FILED IN
                   IN THE COURT OF APPEALS FOR THE TWELFTH DISTRICT
                                                            12th COURT OF APPEALS
                                    AT TYLER, TEXAS              TYLER, TEXAS
                                                                          4/7/2015 3:36:20 PM
                                                                              CATHY S. LUSK
                                                                                  Clerk
                           PINECREST SNF, LLC D/B/A PINECREST
                           NURSING & REHABILITATION CENTER,
                                        Appellant,

                                                 v.

       TASCO BAILEY, NATHAN BAILEY, CURLIE BAILEY, ROY BAILEY,
   BILL BAILEY, JAMES BAILEY, EARL BAILEY, MARY DUNLAP AND LICILLE
                  MARTIN, AS HEIRS OF ARCHIE BAILEY,
                                Appellees.


                                 On Interlocutory Appeal from the
                        114th Judicial District Court of Smith County, Texas
                                        Cause No. 14-0856-B
                             The Honorable Christi Kennedy Presiding


            APPELLANT’S MOTION FOR EXTENSION TO FILE REPLY BRIEF


                                                  NICHOL L. BUNN
                                                  State Bar No. 00790394
                                                  STEPHANIE F. ERHART
                                                  State Bar No. 24007180
                                                  LEWIS, BRISBOIS, BISGAARD
                                                  & SMITH, LLP
                                                  2100 Ross Avenue, Suite 2000
                                                  Dallas, Texas 75201
                                                  (214) 722-7100
                                                  (214) 722-7111 (fax)
                                                  ATTORNEYS FOR
                                                  PINECREST NURSING SNF, LLC
                                                  D/B/A PINECREST NURSING &
                                                  REHABILITATION CENTER




4848-6269-1094.2
TO THE HONORABLE COURT OF APPEALS:

         1.        Pursuant to Rules 2, 10.5(b), and 38.6(d), Appellant Pinecrest Nursing

SNF, LLC d/b/a Pinecrest Nursing & Rehabilitation Center respectfully requests a 14-

day extension of time to file its reply brief. The brief is currently due on April 20,

2015. The requested extension would make the brief due on May 4, 2015. This is

Appellant’s first request for extension of time to file its reply brief.

         2.        Appellees have indicated that they will not oppose this extension.

         3.        Appellee requests this extension of time to permit its counsel adequate

time to prepare a brief that will be as helpful to the Court as possible. The additional

time is necessary because:

         (a) Stephanie Erhart, appellate counsel for Appellant will be out of the country

from April 9, 2015 through April 19, 2015 in Italy.

         (b) In addition, Mrs. Erhart has been occupied on other matters since Appellees

filed their brief, which has limited her ability to dedicate the necessary time to

preparing Appellant’s reply brief.

         (c) Once the brief is completed, it will be subject to review and approval by

client representatives for Appellant. This will add to the amount of time necessary to

prepare and finalize the brief before it can be filed.




4848-6269-1094.2
         WHEREFORE, Appellant Pinecrest Nursing SNF, LLC d/b/a Pinecrest Nursing

& Rehabilitation Center respectfully requests that this Court extend the deadline for its

reply brief to May 4, 2015. Appellant further requests general relief.


                                         Respectfully submitted,



                                         Nichol L. Bunn
                                         State Bar No. 00790394
                                         Nichol.Bunn@lewisbrisbois.com
                                         Stephanie F. Erhart
                                         State Bar No. 24007180
                                         Stephanie.Erhart@lewisbrisbois.com
                                         LEWIS, BRISBOIS, BISGAARD & SMITH, LLP
                                         2100 Ross Avenue, Suite 2000
                                         Dallas, Texas 75201
                                         (214) 722-7100
                                         (214) 722-7111 (fax)

                                         ATTORNEYS FOR PINECREST NURSING
                                         PINECREST SNF, LLC D/B/A PINECREST
                                         NURSING & REHABILITATION CENTER




4848-6269-1094.2
                            CERTIFICATE OF SERVICE

       Pursuant to TEX. R. CIV. P. 21a and TEX. R. APP. P. 25.1 (e), I hereby certify
that a true and correct copy of the foregoing instrument has been served upon the
following counsel of record on April 7, 2015:

         Robert M. Wharton
         MCIVER BROWN LAW FIRM
         JP Morgan Chase Bank Building
         712 Main Street, Suite 800
         Houston, Texas 77002
         (832) 767-1673
         (832) 767-1783 (fax)
         firm@mciverbrown.com



                                             STEPHANIE ERHART




4848-6269-1094.2